Citation Nr: 1131187	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2006 rating decision in which the RO, inter alia, denied service connection for radiculopathy and continued a 20 percent rating for DDD of the lumbar spine.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007. 

In August 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2010, the Board remanded the claim for service connection for radiculopathy, as secondary to service-connected DDD of the lumbar spine, and the claim for a rating in excess of 20 percent for DDD of the lumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, in a May 2011 rating decision, the AMC granted service connection for radiculopathy, and assigned an initial 10 percent rating, effective February 13, 2006.  This rating decision represents a full grant of the benefit sought with respect to this claim.  The AMC continued to deny the claim for a rating in excess of 20 percent for DDD of the lumbar spine (as reflected in a May 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the Missouri Veterans Commission (as reflected in a March 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2007, the Veteran filed a VA Form 21-22, appointing the Colorado Division of Veterans Affairs as his representative.  The Board recognizes the change in representation.

For the reasons expressed below, the claim on appeal is, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision on this matter.

In the January 2010 remand, the Board instructed that the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations of his lumbar spine.  The physician performing the neurological examination was asked to identify and comment on the existence, frequency, or extent of, as appropriate, all neurological symptoms associated with the Veteran's lumbar spine DDD, to particularly include radiculopathy.  The examiner was asked to indicate whether any such radiculopathy and/or any other neurological symptoms constituted separately ratable manifestations of the lumbar spine disability.  

The Veteran was afforded a VA spine examination in July 2010.  On review of systems, the examiner noted that the Veteran had a history of urinary urgency, urinary frequency, nocturia, erectile dysfunction, paresthesias, leg or foot weakness, falls and unsteadiness.  The examiner commented that the etiology of these symptoms was not unrelated to the claimed disability (DDD of the lumbar spine).  The diagnosis following examination was mild lumbar DDD and spondylosis, and the examiner commented that the Veteran had mild left L5-S1 radiculopathy.  She opined that the Veteran's radiculopathy is a separately ratable manifestation of the lumbar spine disability.  As noted in the introduction, in May 2011, the AMC granted service connection for radiculopathy.  

The Board notes, however, that, although the VA examiner did not clearly indicate as much, the July 2010 VA examination report suggests that the Veteran may have other problems, including urinary and/or erectile dysfunction, attributable to his service-connected lumbar spine disability.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (providing that objective neurologic abnormalities, such as bowel or bladder impairment, should be evaluated separately from orthopedic abnormalities attributable to a service-connected spine disorder).  38 C.F.R. § 4.71a.  

Accordingly, the RO should forward the claims file to the physician who performed the July 2010 VA examination for an addendum opinion addressing whether the Veteran has any urinary and/or erectile dysfunction which constitute(s) (a) separately ratable manifestation(s)of his lumbar spine disability.  The RO should only arrange for further examination of the Veteran if the July 2010 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(a), (b) (20100 .  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

To ensure that the record that all due process requirements are met, and that that the record before the VA physician is complete, on remand, the RO also obtain and associate with the claims file all outstanding  pertinent medical records.  


The Board notes that there are outstanding records of VA treatment that are potentially pertinent to the claim on appeal.  In this regard, in a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), dated in March 2010, the Veteran reported that he received treatment for his back and legs at the Denver VA Medical Center (VAMC) every two weeks.  While records of treatment from the Denver VAMC, dated from October 2006 to February 2010, have been associated with the claims file, the Veteran's statement indicates that more recent records from this facility, which are potentially pertinent to the claim on appeal, are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Denver VAMC all outstanding, pertinent records dated since February 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Also, during VA treatment in February 2006, the Veteran reported that he was currently filing for Social Security disability, and had filed in October 2005.  During a July 2010 VA examination, the Veteran reported that he went on Social Security Disability Insurance (SSDI) because of his back problem.  The foregoing evidence indicates that Social Security Administration (SSA) records regarding the Veteran's claim for disability benefits may include medical evidence pertinent to the claim for an increased rating for the service-connected lumbar spine disability; however, no records regarding the Veteran's claim for SSA benefits have been associated with the claims file.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of any SSA decision regarding a claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2010) with respect to requesting records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

As a final matter, the Board points out that, as noted above, the Veteran is represented by the Colorado Division of Veterans Affairs.  While the Colorado Division of Veterans Affairs was furnished a copy of the May 2011 SSOC, the claims file does not contain a VA Form 646 (Statement of Accredited Representative in Appealed Case) or similar statement from the Veteran's representative since the January 2010 remand.  On remand, the Veteran's representative should be given an opportunity to review the case and provide written argument on the Veteran's behalf.  See 38 C.F.R. § 20.600.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Denver VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran since February 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the SSA a copy of any decision(s) regarding the Veteran's claim for disability benefits pertinent the claim on appeal, as well as copies of all medical records underlying those determinations.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in July 2010, for an addendum opinion.  Specifically, the physician should address whether the Veteran has any urinary and/or erectile dysfunction which constitute(s) (a) separately ratable manifestation(s) of his lumbar spine disability.  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify all neurological impairment (other than radiculopathy) associated with the Veteran's lumbar spine DDD, to particularly include any urinary and/or erectile dysfunction.  For each such identified neurological impairment, the examiner should indicate whether such impairment constitutes (a) separately ratable manifestation(s) of the service-connected lumbar spine disability; and if, so, the examiner should assess the severity of such manifestation(s) .  

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested actions, and any additional notification and/or development deemed warranted the RO should readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to any examination scheduled in connection with the claim on appeal, in adjudicating the claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority (to include consideration of whether "staged rating" pursuant to Hart (cited above), is warranted.  

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


